                 Case 4:17-cv-02261-HSG Document 102 Filed 08/24/20 Page 1 of 3




 1   Michele R. Stafford, Esq. (SBN 172509)
     Anne M. Bevington (SBN 172509)
 2   Tino X. Do (SBN 221346)
     SALTZMAN & JOHNSON LAW CORPORATION
 3   1141 Harbor Bay Parkway, Suite 100
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: abevington@sjlawcorp.com
     Email: tdo@sjlawcorp.com
 6
     Attorneys for Plaintiffs, Pension Plan for Pension
 7   Trust Fund for Operating Engineers, et al.

 8                                                  UNITED STATES DISTRICT COURT
 9                                              NORTHERN DISTRICT OF CALIFORNIA
10

11   PENSION PLAN FOR PENSION TRUST FUND                                             Case No. 3:17-cv-02261-HSG-JSC
     FOR OPERATING ENGINEERS, et al.,
12                                                                                   [PROPOSED] ORDER TO SHOW CAUSE
                          Plaintiffs,                                                RE CONTEMPT FOR FAILURE TO
13                                                                                   APPEAR AT DEBTOR’S EXAMINATION;
               v.                                                                    ORDER SETTING HEARING ON ORDER
14                                                                                   TO SHOW CAUSE
     MARK PARR, an individual, dba TRI-VALLEY
15   SWEEPING, et al.
16                        Defendants.
17

18             Plaintiffs PENSION PLAN FOR PENSION TRUST FUND FOR OPERATING ENGINEERS,
19   et al. (“Plaintiffs”) obtained a default judgment against Defendant MARK PARR on January 16, 2020 in
20   the amount of $180,145.51 for assessed withdrawal liability under ERISA. (Dkt. No. 89). Under the
21   Judgment, Mr. Parr is obligated to provide information to Plaintiffs to enable the Pension Plan to
22   determine withdrawal liability issues.
23             The Court issued an Order to Appear for Examination to Mr. Parr on July 22, 2020. (Dkt. No.
24   98).     The Order to Appear for Examination and a Civil Subpoena (Duces Tecum) for Personal
25   Appearance and Production of Documents, was personally served on Mr. Parr on July 24, 2020. (Dkt.
26   No. 100). The Order to Appear for Examination and Civil Subpoena directed Mr. Parr to appear on
27   August 21, 2020 at 9:30 a.m. via Zoom before Chief Magistrate Judge Joseph C. Spero for a Debtor’s
28
                                                                                1
     [PROPOSED] ORDER TO SHOW CAUSE FOR FAILURE TO APPEAR AT DEBTOR’S EXAMINATION;
     ORDER SETTING HEARING ON ORDER TO SHOW CAUSE
                             C:\Users\homk\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\LZ3T7VAD\Tri Valley Sweeping - Prop Order to Show Cause
     Case No.: C17-02261 LB                                                                                                          re Debtors Exam jcs.docx
                 Case 4:17-cv-02261-HSG Document 102 Filed 08/24/20 Page 2 of 3




 1   Examination and produce requested documents. On August 10, 2020, counsel for Plaintiffs sent a letter

 2   to Mr. Parr to confirm the August 21, 2020 Debtor’s Examination.

 3             On August 21, 2020, the Court conducted the Debtor’s Examination at 9:30 a.m. but Mr. Parr

 4   failed to appear.

 5             Accordingly, Defendant MARK PARR is ORDERED to personally appear on September 18,

 6   2020, at 9:30 a.m. via Zoom (Zoom information can be found on Judge Spero’s web page at

 7   https://www.cand.uscourts.gov/judges/spero-joseph-c-jcs/) and SHOW CAUSE why the Court should

 8   not hold Mr. Parr in contempt and impose sanctions, including but not limited to monetary sanctions or

 9   incarceration in county jail or in prison, for Mr. Parr’s failure to appear for the August 21, 2020 Debtor’s

10   Examination. Alternatively, Mr. Parr may appear at the Order to Show Cause hearing and be prepared

11   to conduct the Debtor’s Examination and produce the documents requested in the Civil Subpoena.

12             IT IS SO ORDERED.

13
     DATED: August 24, 2020
14

15                                                                 By:
                                                                           JOSEPH C. SPERO
16                                                                         Chief Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                                                2
     [PROPOSED] ORDER TO SHOW CAUSE FOR FAILURE TO APPEAR AT DEBTOR’S EXAMINATION;
     ORDER SETTING HEARING ON ORDER TO SHOW CAUSE
                             C:\Users\homk\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\LZ3T7VAD\Tri Valley Sweeping - Prop Order to Show Cause
     Case No.: C17-02261 LB                                                                                                          re Debtors Exam jcs.docx
     Case 4:17-cv-02261-HSG Document 102 Filed 08/24/20 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
